t c memo united_states tax_court eric wynn petitioner v commissioner of internal revenue respondent docket no filed date eric wynn pro_se frank a racaniello and william f halley for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax additions to tax_year deficiency b b sec sec sec_6661 dollar_figure dollar_figure dollar_figure big_number big_number big_number the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment that is attributable to fraud all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner has conceded an increased deficiency of dollar_figure for with corresponding additions to tax for fraud under sec_6653 and and for substantial_understatement under sec_6661 after other concessions by the parties the following issues remain for decision whether and in what amount petitioner is liable for the fraud additions under sec_6653 and for whether and in what amount petitioner is liable for the fraud additions under sec_6653 and for whether and in what amounts petitioner had unreported embezzlement income for the years in issue and unreported consulting income for in the alternative to the fraud additions whether petitioner is liable for additions to tax for negligence under sec_6653 and for and whether petitioner is liable for the addition_to_tax for substantial_understatement under sec_6661 for and and in the alternative to the fraud additions for whether petitioner is also liable for an addition_to_tax for late filing under sec_6651 we hold that for petitioner is collaterally estopped from denying that he committed fraud and is liable for the sec_6653 fraud addition because of his guilty plea to criminal tax_fraud but that petitioner is not liable for the sec_6653 fraud addition except with respect to two items as to which he both pleaded guilty to criminal tax_fraud and has otherwise conceded for petitioner is not liable for any sec_6653 or fraud additions respondent's deficiency determinations are upheld for both and petitioner is liable for additions to tax for negligence for petitioner is liable for additions to tax for substantial_understatement for and and petitioner is liable for an addition_to_tax for late filing for findings_of_fact the parties have stipulated some of the facts and the stipulations of fact and attached exhibits are incorporated in this opinion petitioner resided in bradford pennsylvania when he filed his petition during the years in issue petitioner was the president of renaissance enterprises inc renaissance renaissance was incorporated by petitioner under delaware law in with the ostensible primary purpose as stated in its original certificate of incorporation of manufacturing and selling jewelry renaissance had an underwritten initial_public_offering of common_stock that raised dollar_figure which was placed in escrow petitioner signed the joint authorization with the president of the underwriter to pay the net_proceeds of the offering amounting to dollar_figure into a renaissance bank account in a federal grand jury returned a 12-count indictment against petitioner mrs wynn and francis s lamagra alleging among other things criminal_tax_evasion under sec_7201 for and and interstate transportation of stolen property under u s c section petitioner pleaded guilty to tax_evasion under sec_7201 with respect to his personal income_tax return for and to interstate transportation of stolen property under u s c section petitioner in his guilty plea admitted that he had omitted dollar_figure in taxable_income for with intent to evade tax the parties have stipulated that the income petitioner failed to report on his tax_return included the following corporate funds of renaissance that petitioner converted to his personal_use dollar_figure that petitioner transferred by wire from renaissance to major findings inc on date resulting in the increased deficiency and additions that petitioner has conceded and a check dated date drawn on renaissance's checking account made payable to joe bass in the amount of dollar_figure neither of those adjustments is at issue in this case four sets of transactions remain in issue a funds paid into a bank account in the name of ron gelfman in b renaissance's purchase of jewelry items from faleck margolies inc in and c renaissance checks made payable to weinstock yeager in and and d payments by a brokerage house at petitioner's request into a bank account in the name of joe bass in a ron gelfman on date a person not identified in the record opened a checking account at the union city branch of the trust company of new jersey the trust co in the name of ron gelfman gelfman account on date a renaissance check in the amount of dollar_figure was deposited in the gelfman account the parties have stipulated that renaissance's corporate records contain what purports to be a receipt from ron gelfman associates dated date reflecting the sale of 14k gold findings to renaissance in the amount of dollar_figure the record is replete with references to the names ron or ronnie gelfman gelman and geleman these are all different spellings of the same name and for simplicity we will use gelfman to represent all three spellings neither party addressed the fact that the receipt was dated years after the check this apparent discrepancy does not affect our decision on date at petitioner's request martin klein an employee of faleck margolies inc f m a jewelry manufacturer selling at both wholesale and retail issued an f m check for dollar_figure to ron gelfman the check bears the printed statement this check is delivered for payment on the following accounts beneath this statement is the handwritten notation gold purchase this check was deposited in the gelfman account at the trust co mr klein has never met a ron gelfman and only made the check payable to him on petitioner's request on date another renaissance check in the amount of dollar_figure was deposited in the gelfman account the parties have stipulated that renaissance's corporate records contain what purports to be a receipt from ron gelfman associates dated date reflecting the sale of 14k gold findings to renaissance at a price of dollar_figure petitioner opened a brokerage account at walter capital corp a securities brokerage firm in the name of ron gelfman petitioner routinely traded in and for this account walter capital allowed petitioner to use its facilities to trade in discretionary accounts because it had developed a relationship with petitioner in which petitioner brought in brokerage business rather than just acting as a client this relationship enabled petitioner to open and trade in discretionary accounts for others ron gelfman associates is not known in the local jewelry industry and the name is not in the irs computer database for the greater new york area by either name or employee identification_number ein the social_security_number for ron gelfman on the trust co signature card has never been used on any federal tax_return filed in the new york new jersey metropolitan area b faleck margolies inc f m operated a retail jewelry division known as designs by maurice during the years in question occasionally maurice goldstein the employee of f m who operated designs by maurice would write receipts on f m invoices for its retail sales of personal jewelry petitioner had a close relationship with f m petitioner prior to organizing renaissance worked with f m as a contractor setting and manufacturing jewelry for f m f m also bought jewelry items from petitioner after forming renaissance petitioner continued to do business with f m purchasing jewelry items from f m until a ron gelfman testified at the criminal trial of francis lamagra mr gelfman who lived on the west coast at the time of his testimony testified that he did not have a bank account at the trust co and that the social_security_number on the account was not his he also testified that he was acquainted with petitioner from high school days but that he had not seen or heard from petitioner in over years on or about date a check in the amount of dollar_figure made payable to f m was drawn on the renaissance bank account on or about date a handwritten f m receipt dated date was prepared reflecting the sale of assorted jewelry items in the amount of dollar_figure and showing renaissance as the purchaser assorted jewelry items is a term sometimes used by f m to describe retail personal jewelry items and one-of-a-kind pieces the parties have stipulated that renaissance's corporate records contain what purports to be a duplicate receipt dated date reflecting the purchase of dollar_figure worth of 14k gold watch cases at the time f m did not sell 14k gold watch cases and the invoice form is not the usual form used by f m on or about date a check made payable to f m in the amount of dollar_figure was drawn on the renaissance bank account on or about date an f m receipt was prepared reflecting the sale of assorted jewelry items in the amount of dollar_figure and showing renaissance as the purchaser this receipt has the same form and handwriting as the handwritten receipt issued in january both receipts are the type of invoice form usually used by f m as with the date transaction renaissance's corporate records contain a duplicate receipt dated date for dollar_figure for 14k gold findings although f m sold gold findings this invoice form is not the usual form used by f m c weinstock yeager weinstock yeager w y is a jewelry firm located in the manhattan jewelry district the parties have stipulated that the corporate records of renaissance contain what purports to be a receipt from w y dated date reflecting the sale of 14k gold watch cases to renaissance in the amount of dollar_figure the parties have stipulated that the corporate records of renaissance contain what purports to be a receipt from w y dated date reflecting the sale of 14k gold findings to renaissance in the amount of dollar_figure d joe bass on date petitioner brought in a new checking account to the weehawken branch of the trust co for a joe bass john schlitt the branch manager of the trust co who opened the account does not recall ever having met anyone named joe bass as with ron gelfman the social_security_number for joe bass on the trust co signature card has never been used on any federal tax_return filed in the new york new jersey metropolitan area in addition to trading securities in accounts at walter capital see supra p petitioner did consulting and referral work for walter capital on date the manager of walter capital frank grillo drew a check on walter capital's checking account for dollar_figure at petitioner's request mr grillo made the check payable to joe bass the check was deposited in the joe bass account at the trust co on date mr grillo drew another check on walter capital's checking account to joe bass also at petitioner's request this check for dollar_figure was deposited in the joe bass account at the trust co mr grillo never met anyone named joe bass and no one named joe bass ever worked for walter capital the walter capital checks to joe bass were not for services rendered directly by anyone named joe bass opinion respondent alleges that petitioner embezzled funds from renaissance by drawing renaissance checks and causing f m to issue a check to a bank account in the name of ron gelfman and failed to report these funds as income on his federal_income_tax returns respondent also alleges that petitioner embezzled renaissance funds by drawing renaissance checks to w y and to f m in payment for personal jewelry finally respondent claims that petitioner failed to include fee income that walter capital paid to joe bass the following schedule lists the amounts still in issue renaissance to ron gelfman f m to ron gelfman renaissance to f m renaissance to w y walter capital payments to joe bass total dollar_figure big_number big_number --- big_number --- --- dollar_figure big_number big_number --- big_number --- big_number big_number big_number respondent has the burden_of_proof by clear_and_convincing evidence on the fraud issue petitioner has the burden_of_proof by a preponderance_of_the_evidence on the deficiencies and non- fraud additions the sparse record of events described in our findings_of_fact does not compel a holding in favor of either party's contentions cf ishijima v commissioner tcmemo_1994_353 for the reasons described below we find that respondent has not proven fraud by clear_and_convincing evidence beyond what necessarily flows from petitioner's guilty plea in the criminal case and his concessions in the case at hand with respect to the year because petitioner offered no proof he has not borne his burdens of disproving the deficiencies and the nonfraud additions issue sec_6653 and a sec_6653 sec_6653 imposes an addition_to_tax of percent of the underpayment_of_tax required to be shown on the return if any part of the underpayment is due to fraud respondent bears the burden of proving by clear_and_convincing evidence that petitioner has an underpayment for the taxable_year and that some part of the underpayment is due to fraud sec_7454 rule b 96_tc_858 affd 959_f2d_16 2d cir 56_tc_213 conviction of criminal_tax_evasion under sec_7201 collaterally estops a taxpayer from denying that the fraud addition under sec_6653 applies to the determined deficiency 708_f2d_243 6th cir affg tcmemo_1981_1 465_f2d_299 7th cir affg tcmemo_1970_274 43_tc_68 harrison v commissioner tcmemo_1993_587 mazzocchi bus co v commissioner tcmemo_1993_43 affd 14_f3d_923 3d cir the elements of criminal_tax_evasion under sec_7201 are similar to the elements of civil tax_fraud under sec_6653 and a guilty plea is equivalent to a conviction after trial for the purpose of collateral_estoppel gray v commissioner supra pincite arctic ice cream co v commissioner supra pincite in petitioner pleaded guilty to and was convicted of criminal_tax_evasion for under sec_7201 therefore petitioner is collaterally estopped to deny fraud for and petitioner is liable for the sec_6653 addition_to_tax for the entire deficiency for that year b sec_6653 sec_6653 imposes an addition_to_tax of percent of the interest payable under sec_6601 on the part of the underpayment due to fraud as with sec_6653 respondent bears the burden of proving by clear_and_convincing evidence that petitioner has an underpayment for the taxable_year and that the underpayment is due to fraud sec_7454 rule b dileo v commissioner supra stone v commissioner supra however the interest- sensitive addition of sec_6653 is imposed only on the portion of the deficiency shown by respondent to be due to fraud therefore petitioner is collaterally estopped from denying the interest-sensitive fraud addition only with respect to the portion of the deficiency attributable to items that he admitted in his guilty plea in the criminal trial and conceded in this case for any remaining portion of the deficiency respondent must prove that there is an underpayment_of_tax and what part of the underpayment is due to fraud sec_7454 rule b dileo v commissioner supra pincite stone v commissioner supra in order to prove an underpayment the commissioner cannot rely on the presumption of correctness of the statutory notice for deficiency purposes see dileo v commissioner supra pincite fraud is never presumed even if a taxpayer's testimony is incredible we may still be left with no more than a suspicion of fraud rinehart v commissioner tcmemo_1983_184 suspicion even a strong suspicion of fraud will not sustain the commissioner's determination see drieborg v commissioner the court_of_appeals for the third circuit has stated that evidence must be so 'clear direct weighty and convincing as to enable the fact finder to come to a clear conviction without hesitancy of the truth of the precise facts in issue' 759_f2d_306 3d cir quoting in re estate of fickert a 2d pa see balter tax_fraud and evasion par a pincite- supp f 2d 6th cir affg in part revg and remanding in part a memorandum opinion of this court axelrod v commissioner tcmemo_1982_92 affd without published opinion 711_f2d_1062 9th cir most of the underpayment determined by respondent for arises from alleged embezzlement income embezzled funds once reduced to a taxpayer's complete dominion and control are income to the taxpayer 366_us_213 however as we have said the supreme court's decision in james v united_states supra firmly established the principle that embezzled funds are income to the embezzler that decision however does not stand for the proposition that all misappropriated funds are gross_income of the person who illegally misapplied the funds the decision necessarily confines taxation of an embezzler to circumstances where the embezzler receives a sufficiently cognizable benefit under the normal principles of income_taxation the court referred to its oft-quoted language describing the breadth of congress' intent regarding the statutory definition of gross_income all 'accessions to wealth clearly realized and over which the taxpayers have complete dominion and control' james v united_states supra pincite quoting 348_us_426 the court refined this definition by noting that such gain exists when the recipient has such control_over it that as a practical matter he derives readily realizable economic value from it james v united_states supra pincite quoting 343_us_130 hobson v commissioner tcmemo_1992_312 jewelry purchased from f m respondent has not persuaded us by proffering clear_and_convincing evidence that the renaissance payment to f m was not for corporate purposes of renaissance respondent's only witness to this transaction was mr klein mr klein testified that the assorted jewelry items on the f m receipts probably referred to personal jewelry items ie one-of-a-kind creations he also testified that the receipt dated date listing the purchase as 14k gold watch cases was not the usual type of invoice form used by f m and that f m did not sell watch cases this testimony without more is not clear_and_convincing evidence of diversion of corporate funds by petitioner even if the payment was for personal jewelry items petitioner contends that they were business_gifts on behalf of renaissance mr klein testified that it is common practice in the jewelry industry to give personal jewelry items as business_gifts and that petitioner sometimes picked up jewelry items for other people if the items were renaissance business_gifts then the corporate funds used to pay for them were not diverted for noncorporate purposes and petitioner would have no embezzlement income with respect to them one way to prove that the payment was not for corporate purposes is to show that renaissance received no value in return for the payment however respondent presented no evidence to show this another way to show that petitioner diverted corporate funds for noncorporate purposes is to show that renaissance public shareholders took legal action against him for the misappropriation however respondent also offered no evidence that any outside shareholder brought legal action against petitioner for the f m payment there is an indication in the record that the sec took some action against petitioner but there is no evidence of why it did or the outcome of the proceeding respondent has not proven by clear_and_convincing evidence that petitioner diverted the f m payment from renaissance for noncorporate purposes in addition respondent has offered no proof that the jewelry items gave petitioner any economic benefit or accession to wealth respondent offered no testimony that petitioner later sold these items or even that he or his wife ever received or possessed any of the items respondent also offered no evidence that petitioner ever gave any of these items as personal gifts on his own behalf see 352_f2d_221 8th cir affg tcmemo_1964_153 holding that gifts of embezzled funds evidenced sufficient control to establish an accession to wealth and taxable_income to the embezzling donor although we suspect that petitioner may have acquired control of these items and appropriated them to his own use our suspicion without more is no substitute for clear_and_convincing evidence respondent has failed to carry her burden of proving that the jewelry items purchased from f m came under petitioner's control so as to create income to him that resulted in an underpayment_of_tax w y payment we are satisfied that w y is a legitimate firm in the jewelry business respondent offered no evidence that the renaissance payment to w y was not for legitimate corporate purchases nor did respondent offer evidence that the amounts paid to w y or the items purchased from w y came under petitioner's control respondent has not proven by clear_and_convincing evidence any underpayment_of_tax resulting from the w y payment payments to ron gelfman respondent has also failed to prove an underpayment arising from the payments into the ron gelfman checking account at the trust co there is no evidence much less clear_and_convincing evidence that these payments were for noncorporate purposes renaissance's corporate records contain receipts from ron gelfman associates showing the payments to be for business purchases respondent presented no contrary evidence that these were not actual renaissance purchases respondent never showed that renaissance did not receive value in exchange for the payments the facts that the social_security_number on the gelfman bank account was not in the internal_revenue_service computer data base for the new york metropolitan area and that ron gelfman associates is not known in the jewelry business may raise suspicions that someone diverted renaissance funds for noncorporate purposes these facts however without more are not clear_and_convincing evidence that renaissance funds were actually so diverted by petitioner moreover there is no convincing evidence that petitioner received any accession to wealth from the funds that renaissance deposited in the ron gelfman bank account respondent has not proven that petitioner controlled the gelfman bank account cf beasley v commissioner tcmemo_1989_173 holding that corporate funds diverted into controlled nominee bank accounts for noncorporate purposes were income the only evidence linking petitioner with the gelfman account is a notation i d by eric wynn on the bottom of a check with three endorsements by a ron gelfman cashed against the gelfman account this i d by eric wynn does not prove that petitioner controlled the account or any of the funds deposited in the gelfman account respondent's witness mr schlitt testified that when a check is endorsed three times it probably means that the first endorsement is made outside of the bank the second is in front of the teller and the third is in front of a bank officer mr schlitt also testified that two people would have been present for the check to have a triple endorsement and a second identification this testimony indicates that someone signed this check as ron gelfman in the presence of a bank teller and officer although we believe that this person was not the ron gelfman who testified at the criminal trial it is possible that the person who signed the checks and the signature card received the funds but respondent's proof fails to persuade us that petitioner was that person or that petitioner actually received any accession to wealth from the funds respondent has not proven by clear_and_convincing evidence an underpayment resulting from the ron gelfman payments the f m check to ron gelfman also does not help respondent's case mr klein testified that he thought the check was for money that he or f m owed to petitioner even if that is true there is no clear_and_convincing evidence that the payment resulted in taxable_income to petitioner it could have been repayment on a loan in which case even if petitioner received the money it would not be taxable_income to him finally respondent alleges that petitioner's trading in the ron gelfman brokerage account at walter capital proves that the account was a nominee account and therefore that the ron gelfman bank account was also a nominee account this argument does not rise to the level of clear_and_convincing evidence respondent's witness mr grillo testified that it could have been an account for an actual customer over which petitioner had discretionary trading authority respondent has failed to prove by clear_and_convincing evidence that petitioner received the ron gelfman funds or acquired any accession to wealth that resulted in an omission_of_income and an underpayment_of_tax respondent has not proven that petitioner had signature control_over the ron gelfman bank account similarly respondent has not proven that petitioner was more than a mere conduit for someone else or that he ever received any of the funds at issue and used them for personal purposes nor has respondent proffered persuasive third-party testimony as she did in beasley v commissioner supra linking petitioner with the receipt and use of the diverted corporate funds respondent's evidence in this case unlike that in beasley does not clearly and convincingly prove embezzlement income cf roberts v commissioner tcmemo_1993_98 finding fraud from embezzlement income where taxpayer used corporate funds to build and improve personal residences hobson v commissioner tcmemo_1992_312 finding embezzlement income where funds were diverted into taxpayer's own bank accounts davis v commissioner tcmemo_1991_333 finding embezzlement income where taxpayer used diverted funds to buy horse for daughter cars for self and family and contributed remaining funds to family owned corporation we need not reach the question of fraudulent intent for with respect to the unconceded items because respondent has failed to prove an underpayment for with respect to any of those items ishijima v commissioner tcmemo_1994_353 we therefore reject respondent's determination of sec_6653 additions for except with respect to the underpayment arising from petitioner's concession that he received unreported income during that year see supra p issue sec_6653 and a sec_6653 because there was no conviction or admission for respondent must prove fraud in order to sustain the addition_to_tax for fraud under sec_6653 see drieborg v commissioner f 2d pincite holding that the commissioner's proof of fraud for one year will not sustain the commissioner's burden for another year the f m and w y transactions are subject_to the same analysis for this addition and year as they are for the b addition for for the reasons set out supra pp with respect to we find that respondent has failed to carry her burden of proving an underpayment concerning the f m and w y transactions for the final items for are the checks that walter capital made to the order of joe bass these transactions are subject_to traditional analysis used to determine whether there is income did petitioner receive the funds so as to have an accession to wealth 348_us_426 or did petitioner earn the fees 281_us_111 although respondent has presented a stronger case on these transactions than she did on the alleged embezzlement transactions she has failed to prove by clear_and_convincing evidence that petitioner received the walter capital payments respondent put all her effort at trial into trying to show that the joe bass bank account was petitioner's nominee account respondent's evidence that the joe bass account at the trust company was petitioner's nominee account does not rise to the level of clear_and_convincing respondent offered no handwriting expert to show that the joe bass signature was petitioner's indeed the government's handwriting expert testified at the criminal trial that the comparison of petitioner's handwriting exemplar with the joe bass signature was inconclusive also respondent offered no evidence that petitioner ever withdrew any funds from the joe bass account respondent has also failed to prove by clear_and_convincing evidence that the check payments to the order of joe bass represent consulting fees earned by petitioner respondent's only witness concerning these transactions mr grillo could not remember what if any services were performed for these payments however he also testified that petitioner helped secure loans for walter capital mr grillo's equivocal testimony leaves us unpersuaded that respondent has sustained her burden mr grillo further testified that walter capital did issue a form_1099 regarding these payments and that it would indicate the reason for the payments and the person receiving them mr grillo testified that he believed that the form_1099 petitioner did plead guilty in the criminal case and has stipulated in this case to receiving the renaissance check to joe bass for dollar_figure during and its inclusion in his income this does not however constitute clear_and_convincing proof that other funds paid into the joe bass account went to or were under the control of petitioner was included with the records turned over to the u s attorney's office for the criminal trial however respondent has failed to produce any form_1099 the facts of this case raise the suspicion that petitioner earned and received fees from walter capital that were paid in the form of checks to the order of joe bass however respondent's reliance on one witness who could not recollect the events surrounding the payments and her failure to provide any additional documentary_evidence in the form of the form_1099 does not elevate our suspicion to the level of certitude required by the clear_and_convincing standard respondent has failed to persuade us that there is any underpayment with respect to the walter capital checks to the order of joe bass we need not reach the question of fraudulent intent for because respondent has failed to prove an underpayment for because respondent has failed to prove by clear_and_convincing evidence that petitioner had an underpayment resulting from the f m jewelry purchase the purchase from w y or the walter capital payments we find no sec_6653 addition_to_tax for fraud for b sec_6653 nor do we uphold a sec_6653 addition_to_tax for by dint of the foregoing sec_6653 analysis we have concluded that respondent has not carried her burden of proving by clear_and_convincing evidence that there is any underpayment for that was due to fraud we therefore reject respondent's determination of a sec_6653 addition_to_tax for issue a deficiencies attributable to embezzlement income7 respondent's deficiency determinations are presumed to be correct petitioner bears the burden of proving by a preponderance_of_the_evidence that they are incorrect rule a 290_us_111 the evidence proffered by respondent on the underpayments for fraud purposes was pretty thin gruel less nourishing to the point of nonexistence is the case that petitioner presented petitioner failed to carry the burden of overturning the deficiencies determined by respondent petitioner did not prove that any of the payments to ron gelfman f m or w y was for a corporate purpose of the payor there was no proof that any renaissance checks to ron gelfman or w y were supported by any actual purchases of jewelry or supplies by renaissance the checks to f m do reflect actual purchases but they are purchases of personal jewelry items and petitioner did not show what happened to those items petitioner did not prove that the respondent also determined that petitioner overstated his itemized_deductions for in the amount of dollar_figure petitioner presented no evidence at trial on this issue and did not mention it in his brief therefore petitioner is deemed to have conceded this issue in his petition petitioner argues that his earlier guilty plea to tax_evasion was in full settlement of all tax_liabilities criminal and civil petitioner has shown no evidence that the plea had any such effect we find this contention to be without merit and likewise conceded because it was not argued at trial jewelry items were business_gifts petitioner did not provide any explanation or evidence to show that the preparation of the duplicate receipts for the f m transactions did not amount to a falsification of documents for the purpose of concealing diversions of corporate funds petitioner has not sustained his burden of proving that any of the payments in question were not includable in his gross_income although respondent offered no clear_and_convincing proof that the funds or jewelry came under petitioner's control or created an accession to petitioner's wealth petitioner offered no proof to the contrary which it was his burden to do in order to overturn respondent's deficiency determinations petitioner also failed to provide any evidence to show that the f m payment to ron gelfman was not income to him petitioner has failed to carry his burden_of_proof we uphold respondent's determinations that petitioner had unreported embezzlement income for and issue b walter capital payments petitioner offered no proof that he did not receive the walter capital payments to the order of joe bass in petitioner opened the bank account at the trust co in the name of joe bass he told mr grillo to make the checks payable to joe bass petitioner called no witness at trial that knew or knew of joe bass and presented no evidence other than his self- serving assertions that he did not receive these funds while there is contrary evidence that petitioner did work for walter capital that was a likely source_of_income from services rendered cf 448_f2d_972 5th cir affg in part revg and remanding in part tcmemo_1969_181 petitioner's self-serving testimony is insufficient to carry the day for the purpose of disproving respondent's deficiency determination 87_tc_74 petitioner has failed to meet his burden of proving that he did not receive the amounts paid to the joe bass account by walter capital and that they did not constitute income to him we uphold respondent's deficiency determinations with respect to the joe bass items issue sec_6653 and --negligence sec_6653 provides for an addition_to_tax if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations sec_6653 provides for an addition of percent on the entire deficiency if any part of the deficiency is due to negligence or intentional_disregard_of_rules_and_regulations and sec_6653 provides for an addition equal to percent of the interest due on any part of the deficiency due to negligence sec_6653 and however sec_6653 obviates the addition under this subsection when there is an addition for fraud under subsection b for the same year 94_tc_316 because the fraud addition arising from petitioner's guilty pleas and concessions obviates the negligence addition for we need only address sec_6653 for the year for the purpose of sec_6653 negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 92_tc_342 affd 898_f2d_50 5th cir 85_tc_934 petitioner has the burden of proving by a preponderance_of_the_evidence that he did not act negligently or with intentional_disregard_of_rules_and_regulations rule a 79_tc_846 58_tc_757 the evidence supports the conclusions that petitioner acted negligently and intentionally disregarded the rules and regulations for petitioner failed to submit any evidence to show that he had any reasonable basis for the substantial omissions from his income_tax return for petitioner has not carried his burden of proving that he acted reasonably or prudently with respect to his income_tax obligations for therefore we hold that petitioner is liable for the additions to tax under sec_6653 and for negligence or intentional_disregard_of_rules_and_regulations issue sec_6661 additions--substantial understatement respondent also determined additions to tax for substantial_understatement_of_income_tax under sec_6661 for the years and sec_6661 imposes an addition_to_tax equal to percent of the underpayment attributable to the understatement for that year an understatement is substantial if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6661 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return but the understatement is reduced if and to the extent that the taxpayer either had substantial_authority for or adequately disclosed the tax treatment shown on the return sec_6661 respondent's determination of the addition is presumed to be correct and petitioner bears the burden of proving that he is not liable for the addition rule a if the taxpayer shows that there was reasonable_cause for the understatement and that he acted in good_faith the secretary may waive all or any part of the addition_to_tax under sec_6661 sec_6661 in this court the taxpayer must prove that the secretary abused his discretion by denying the waiver of the sec_6661 addition_to_tax 91_tc_1079 to carry this burden petitioner must show i that he requested a waiver under sec_6661 klieger v commissioner tcmemo_1992_734 ii that respondent refused the request id and iii that respondent's refusal to waive the addition_to_tax was arbitrary capricious or without sound basis in fact mailman v commissioner supra pincite petitioner did not provide any evidence to show that he had authority for the understatements of income on his and income_tax returns petitioner did not disclose any part of the underpayments for these years petitioner did not provide any evidence that he requested a waiver or that respondent denied any such request even if petitioner had requested a waiver the lack of evidence in the record indicates that he would not have been able to show reasonable_cause for the understatements or that he acted in good_faith respondent's determinations of sec_6661 additions to tax for and will be sustained subject_to recomputation under rule issue sec_6651 a --late filing sec_6651 provides for an addition_to_tax where a taxpayer files a tax_return after the due_date the addition is equal to percent of the underpayment for every month the return is late with a maximum of percent if the commissioner determines this addition in the deficiency_notice the taxpayer bears the burden of proving that the return was timely filed or that his failure_to_file was due to reasonable_cause and not willful neglect rule a 469_us_241 18_tc_586 respondent determined in her notice_of_deficiency that petitioner is liable for additions to tax under sec_6651 in amounts equal to percent of the underpayments for and in her answer respondent conceded that this addition was not due for on brief respondent conceded that if we determine that petitioner is not liable for the addition_to_tax for fraud under sec_6653 for then petitioner is liable for no more than a 10-percent addition to the underpayment under sec_6651 petitioner offered no proof that he timely filed his return for or that the late filing was due to reasonable_cause and not willful neglect petitioner has not carried his burden we therefore sustain respondent's determination that petitioner is liable for the percent addition_to_tax under sec_6651 for to reflect the foregoing decision will be entered under rule
